Head, Justice.
The judgment granting the mandamus absolute having been reversed, it is directed, on the return of the remittitur in that case (Touchton v. Echols County, ante), that the judgment in this case, adjudging the respondent to be in contempt of court, be vacated. Ficklen v. Mayor &c. of Washington, 141 Ga. 441 (81 S. E. 123); Dunn v. Campbell, 146 Ga. 227 (91 S. E. 84); Harris v. Abney, 208 Ga. 588, 589 (2) (68 S. E. 2d 577).

Judgment reversed, with direction.


All the Justices concur.